MEMORANDUM **
California state prisoner Raul A. Gari-bay appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Garibay contends that the introduction of evidence regarding prior acts of sexual misconduct and domestic violence to show propensity violated his due process rights. We conclude that the state court’s decision rejecting this claim was not contrary to, or an unreasonable application of, clearly established federal law, as determined by the United States Supreme Court. See 28 U.S.C. § 2254(d); Estelle v. McGuire, 502 U.S. 62, 75 n. 5, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991); Alberni v. McDaniel, 458 F.3d 860, 863-67 (9th Cir. 2006).
Garibay also contends that the state trial court’s jury instructions deprived him of his due process rights because the instructions permitted the jury to find him guilty by a standard of a preponderance of the evidence rather than beyond a reasonable doubt. We conclude that the state court’s decision rejecting this claim was not contrary to, or an unreasonable application of, clearly established federal law, as determined by the United States Supreme Court. See 28 U.S.C. § 2254(d); Estelle, 502 U.S. at 69-74, 112 S.Ct. 475.
Garibay’s application to broaden the certificate of appealability and his motion to augment that application are denied. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.